

116 S3049 IS: Laboratory Access for Beneficiaries Act
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3049IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Brown (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for certain amendments relating to
			 reporting requirements with respect to clinical diagnostic laboratory
			 tests, and for other purposes.
	
 1.Short titleThis Act may be cited as the Laboratory Access for Beneficiaries Act or the LAB Act. 2.Amendments relating to reporting requirements with respect to clinical diagnostic laboratory tests (a)Revised reporting period for reporting of private sector payment rates for establishment of Medicare payment ratesSection 1834A(a) of the Social Security Act (42 U.S.C. 1395m–1(a)) is amended—
 (1)in paragraph (1)— (A)by striking Beginning January 1, 2016 and inserting the following:
						
 (A)General reporting requirementsSubject to subparagraph (B), beginning January 1, 2016; (B)in subparagraph (A), as added by subparagraph (A) of this paragraph, by inserting (referred to in this subsection as the reporting period) after at a time specified by the Secretary; and
 (C)by adding at the end the following:  (B)Revised reporting periodIn the case of reporting with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the Secretary shall revise the reporting period under subparagraph (A) such that—
 (i)no reporting is required during the period beginning January 1, 2020, and ending December 31, 2020; (ii)reporting is required during the period beginning January 1, 2021, and ending March 31, 2021; and
 (iii)reporting is required every three years after the period described in clause (ii).; and (2)in paragraph (4)—
 (A)by striking In this section and inserting the following:  (A)In generalSubject to subparagraph (B), in this section; and
 (B)by adding at the end the following:  (B)ExceptionIn the case of the reporting period described in paragraph (1)(B)(ii) with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the term data collection period means the period beginning January 1, 2019, and ending June 30, 2019..
 (b)Corrections relating to phase-In of reductions from private payor rate implementationSection 1834A(b)(3) of the Social Security Act (42 U.S.C. 1395m–1(b)(3)) is amended— (1)in subparagraph (A), by striking through 2022 and inserting through 2023; and
 (2)in subparagraph (B)— (A)in clause (i), by striking through 2019 and inserting through 2020; and
 (B)in clause (ii), by striking 2020 through 2022 and inserting 2021 through 2023. 3.Study and report by MedPAC (a)In generalThe Medicare Payment Advisory Commission (in this section referred to as the Commission) shall conduct a study to review the methodology the Administrator of the Centers for Medicare & Medicaid Services has implemented for the private payor rate-based clinical laboratory fee schedule under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (b)Scope of studyIn carrying out the study described in subsection (a), the Commission shall consider the following:
 (1)How best to implement the least burdensome data collection process required under section 1834A(a)(1) of such Act (42 U.S.C. 1395m–1(a)(1)) that would—
 (A)result in a representative and statistically valid data sample of private market rates from all laboratory market segments, including hospital outreach laboratories, physician office laboratories, and independent laboratories; and
 (B)consider the variability of private payor payment rates across market segments and laboratory setttings.
 (2)Appropriate statistical methods for estimating rates that are representative of the market. (c)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the Administrator, the Committee on Finance of the Senate, and the Committees on Ways and Means and Energy and Commerce of the House of Representatives a report that includes—
 (1)conclusions about the methodology described in such subsection; and (2)any recommendations the Commission deems appropriate.